Order entered April 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00317-CV

                 MICHAEL A. RUFF AND FROST BANK, N.A., Appellants

                                                   V.

                                   SUZANN RUFF, Appellee

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                             Trial Court Cause No. PR-11-2825

                                             ORDER
       The Court has before it appellee’s April 8, 2013 agreed motion to correct inaccuracies in

reporter’s record. The Court GRANTS the motion and ORDERS the court reporter to file

amended pages of Volume 1, page 76, 85, and 86 with the changes designated in the motion

within ten days of the date of this order. We DIRECT the Clerk of the Court to send a copy of

this order and the motion to the court reporter.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE